Citation Nr: 1521090	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart/cardiovascular disorder, to include coronary artery disease (CAD) and to include as secondary to herbicide exposure during service.

2.  Entitlement to an initial evaluation in excess of 10 percent for a psychiatric disability for the period of April 19, 2012 to February 26, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Paul C. Bunn, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to July 1969; he served in the Republic of Vietnam from February 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for noncardiac chest pain with normal coronary arteries.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2014; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Veteran was awarded service connection for a psychiatric disability in a May 2013 rating decision; he was assigned a 10 percent evaluation for that disability, effective April 19, 2012.  In a May 24, 2013 statement, the Veteran stated that he wished to "appeal my claim for PTSD.  I feel I have never been evaluated properly."  The Board has construed this statement as a notice of disagreement for an increased evaluation for his psychiatric disability.

As a timely notice of disagreement with the assigned evaluation for his psychiatric disability been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of increased evaluation for the Veteran's psychiatric disability is remanded at this time.

With respect to the Veteran's cardiac claim, the Veteran was diagnosed with non-obstructive CAD in an April 2014 VA examination.  The examiner opined that non-obstructive CAD is not ischemic heart disease (IHD); specifically the examiner opined: "Veteran has no ischemic events since non-obstructive CAD found in [August 2010] and sinus bradycardia on [echocardiogram] does not represent IHD."  

The Board finds this opinion inadequate as it does not discuss whether non-IHD CAD is related to the Veteran's conceded herbicide exposure.  Moreover, the Veteran testified in his October 2014 hearing that he may have had chest pain in service which he did not seek treatment for, or that it may become worse as a result of his psychiatric disability.  

The Veteran had a VA cardiovascular consultation in April 2015 wherein he was diagnosed with chest pain and small vessel disease.  There has been no discussion as to whether small vessel disease is IHD for purposes of the presumptive regulations or whether such is related to herbicide exposure during service.

A remand is therefore necessary in order to afford the Veteran another VA examination which adequately addresses the relevant theories of entitlement and the Veteran's contentions on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issue for increased evaluation of the Veteran's service-connected psychiatric disability.  The AOJ is directed to promulgate a statement of the case on that issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Little Rock and Searcy VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since September 2010 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his cardiovascular/heart disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination with a cardiologist in order to determine the nature and etiology of any cardiovascular/heart disorder, to include bradycardia, non-obstructive coronary artery disease, and/or small vessel disease.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state any cardiovascular/heart disorders found, to include bradycardia, non-obstructive coronary artery disease, and/or small vessel disease.  

The examiner should then opine whether any of those diagnosed disorders are considered ischemic heart disease for purposes of VA regulations.  The examiner should explain his/her rationale for the conclusions reached.

The examiner should additionally determine whether the Veteran's claimed chest pain has a cardiological origin (i.e., the examiner should state whether the Veteran's chest pain is a symptom of his diagnosed cardiovascular/heart disorder).

If the examiner determines that any of the Veteran's cardiovascular/heart disorders are not ischemic heart disease, the examiner should then opine as to whether his cardiovascular/heart disorders, to include bradycardia, non-obstructive coronary artery disease, and/or small vessel disease, more likely, less likely, or at least as likely as not (50 percent or greater probability) began during, was manifested within one year of discharge from, or is otherwise the result of his military service, to include his presumed exposure to herbicides as a result of his service in the Republic of Vietnam.  

The examiner should take as conclusive fact that the Veteran is presumed exposed to herbicides as a result of his service in the Republic of Vietnam during military service.

The examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, as well as any continuity of symptomatology since discharge from service.  The examiner should also discuss any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  If and only if the above examiner determines that the claimed chest pain is not related to his cardiovascular/heart disorder, the AOJ should send the claims file to the August 2014 examiner or other qualified psychologist/psychiatrist for a medical opinion as to whether the Veteran's claimed chest pain is (a) caused by; or, (b) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected psychiatric disability.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a cardiovascular/heart disorder, to include CAD and as secondary to herbicide exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




